DETAILED ACTION
1.	Claims 1-16 of U.S. Application 17/361753 filed on June 29, 2021 are presented for examination.  
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
3.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claims 1-5 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Okita et al (WO 2019082710, see English Machine Translation attached).
Regarding claim 1, Okita teaches (see figs. 1, 2, 8 and 9 below) a busbar unit (see annotated fig. 1 below) configured to be electrically connected to a motor (10) (Abstract; page 1), 
the motor (10) comprising a coil (35) wound around a stator (30) (pages 2 and 5), 
the busbar unit (see annotated fig. 1 below) comprising: a terminal (60) comprising a body (63) and a terminal portion (62) protruding from an inner circumferential surface of the body (63) (pages 5 and 6); and 
a holder (50) comprising a holder body (51, 52) configured to support the body (63) (pages 5 and 6) and 
a terminal holder portion (44) disposed on an inner circumferential surface of the holder body (51, 52) and configured to electrically connect the terminal portion (62) and the coil (35, specifically coil lead wire 36) (pages 7-10).

    PNG
    media_image1.png
    575
    615
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    716
    536
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    536
    647
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    489
    546
    media_image4.png
    Greyscale

Regarding claim 2/1, Okita teaches (see figs. 1, 2, 8 and 9 above) the terminal holder portion (44) is configured to fix the coil (specifically coil lead wire 36) to the terminal portion (62) such that the coil and the terminal portion (62) are in close contact with each other (page 7).
Regarding claim 3/2/1, Okita teaches (see figs. 1, 2, 8 and 9 above) the terminal holder portion (44) has a terminal hole (see annotated fig. 8 above) therein, the terminal portion (62) is disposed at one side in the terminal hole (see annotated fig. 8 above), and the coil (specifically coil lead wire 36) is accommodated at the other side in the terminal hole (see annotated fig. 8 above) so as to be in close contact with the terminal portion (62) (pages 6 and 7).
Regarding claim 4/3/2/1, Okita teaches (see figs. 1, 2, 8 and 9 above) the terminal portion (62) comprises: a terminal body (62b) disposed in the terminal holder portion (44); and a contact terminal (62c) disposed at an end of the terminal body (62b) and disposed in the terminal hole (see annotated fig. 8 above) so as to be in contact with the coil (specifically coil lead wire 36) (pages 6-7).
Regarding claim 5/4/3/2/1, Okita teaches (see figs. 1, 2, 8 and 9 above) the contact terminal (62c) comprises a contact surface that contacts the coil (specifically coil lead wire 36) (pages 6-7).
Regarding claim 16/1, Okita teaches (see figs. 1, 2, 8 and 9 above) the terminal holder portion (44) and the holder body (51, 52) are integrally injection molded (injection molded is a process not given patentable weight in this apparatus claim) (pages 6, 8 and 9).
The Examiner points out the limitation of “the terminal holder portion and the holder body are integrally injection molded” is considered as a product-by-process limitation. “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777F, 2d 659, 698, 227 USPQ 964, 966 (Fed. Cir. 1985); see also MPEP 2113.
Allowable Subject Matter
6.	Claims 6-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	Okochi (U.S. PGPub No. 20200313504) teaches connectors, each integrated with a holder in a state in which bus bars are projected. A first projection and a second projection of the holder are respectively inserted in a first insertion hole and a second insertion hole in a circuit substrate. This determines positions of the holder and the circuit substrate relative to each other. The holder has coil lead wire insertion holes, capacitor lead wire insertion holes, and element lead wire insertion holes. These insertion holes extend in the same direction as the direction in which the bus bars project from the holder.
Shimano (U.S. PGPub No. 20140152130) teaches a control apparatus-integrated dynamoelectric machine in which, when an abnormality is found in a control apparatus in a final fabrication step, the control apparatus with the abnormality can be easily replaced by a normal one. The control apparatus-integrated dynamoelectric machine includes: a generator-motor portion including: a rotary shaft rotatably supported by a bracket; a rotor; a stator; and a rotation sensor ; a control apparatus including: a DC-AC power interconverting circuit portion including: a power module for supplying AC power to a stator winding; and a field module for allowing a DC current to flow through a field winding; and a control circuit portion for controlling the DC-AC power interconverting circuit portion; and a connecting board provided outside of the bracket, for electrically connecting the control apparatus provided outside of the bracket and the generator-motor portion through a board terminal formed by insert molding.
Sambuichi (U.S. PGPub No. 20190229577) teaches a motor for a driving device includes: a rotor rotatable around a central axis, a stator facing the rotor, a busbar electrically connected to the stator, a busbar support to hold the busbar, a terminal bar including a first end electrically connected to the busbar, the terminal bar including a connection terminal at a second end and that is to be electrically connected to the driving device, and a seal to be attached to the driving device and located between the busbar and the connection terminal. The seal portion includes a through-hole into which the terminal bar is press-fitted.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER A SINGH whose telephone number is (571)270-0243. The examiner can normally be reached M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALEXANDER A SINGH/Primary Examiner, Art Unit 2834